DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund et al., US 20040140676 (hereinafter Eklund).
Regarding claim 1, Eklund teaches a lockset for a pallet loading bin, on which a lock hole corresponding to the lockset is provided, characterized by comprising: 
a lock bar (170), a first end of which being provided with a hook head (tip of 170 away from 176; Fig 8) matched with the lock hole to realize locking (Fig 1; [0031]), the lock bar being provided with a connection portion (unnumbered feature; [0031]), wherein the lock bar is rotatably connected to a body (580) of the pallet loading bin (semi-trailer 10 is a pallet loading bin) through the connection portion ([0026]; Figs 3,4; movement 170 between Fig 4 and Fig 8), and as the lock bar rotates around the connection portion in a plane parallel to an outer surface 
a handle (168) comprising a connection end (right side of 168; Fig 9), wherein the handle is rotatably connected to a second end of the lock bar opposite to the first end through the connection end (Fig 8), and as the handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from an adjacent outer surface of the body (movement of 168 between Fig 4 and Fig 8).
Regarding claim 2, Eklund teaches the lockset according to claim 1, characterized by further comprising a lock seat (162) fixedly connected to the body (580; Fig 3), and the lock bar (170) being rotatably connected to the lock seat through the connection portion [0027].
Regarding claim 3, Eklund teaches the lockset according to claim 2, characterized in that: the lock seat (162) is provided with a reinforcing plate (unnumbered feature center of 162 coupled with 176), and the lock bar (170) is rotatably connected to the reinforcing plate through the connection portion (movement 170 between Fig 4 and Fig 8; [0027]).
Regarding claim 4, Eklund teaches the lockset according to claim 1, characterized by further comprising a support portion (164), wherein the handle (168) is supported by the support portion when the lockset is in an unlocked state (Fig 8; [0038]).
Regarding claim 5, Eklund teaches the lockset according to claim 1, characterized by further comprising a limiting portion (166) wherein the handle (164) is fixed by the limiting portion when the lockset is in a locked state (Fig 4; [0036]).
Regarding claim 12, Eklund teaches the lockset according to claim 1, characterized in that the connection end of the handle (right side of 168; Fig 9), is provided with a U-shaped opening (Fig 9); the second end of the lock bar (unnumbered feature; [0031]) is inserted into the 
Regarding claim 13, Eklund teaches the lockset according to claim 1, characterized in that a thickness of a portion of the handle (168) away from the connection end (see Annotated excerpt Fig 10) is less than a thickness of the connection end, so that a sufficient distance is kept between the portion of the handle away from the connection end and the outer surface of the body.

    PNG
    media_image1.png
    203
    489
    media_image1.png
    Greyscale

Annotated excerpt Fig 10-Ecklund
Regarding claim 14, Eklund teaches the lockset according to claim 1, characterized in that the first end of the lock bar (tip of 170 away from 176; Fig 8) is provided with a stop portion (unnumbered feature located on back edge of 170 projecting away from wider locking surface; Fig 6), and an extension direction of the stop portion is opposite to an extension direction of the hook head (stop portion located at arrow indicating 170 is projecting in opposite direction of the hook head; Fig 4), wherein when the lockset is in a locked state (Fig 4), a tail end of the stop portion is close to or abuts against a side wall of the lock hole (see Annotated excerpt Fig 1-Ecklund shows the lockset mounted on panel 580 where stop portion is adjacent to side wall of lock hole).

    PNG
    media_image2.png
    231
    444
    media_image2.png
    Greyscale

Annotated excerpt Fig 1-Ecklund
Regarding claim 15, Eklund teaches the lockset according to claim 14, characterized in that the tail end of the stop portion (unnumbered feature located on back edge of 170 projecting away from wider locking surface; Fig 6) is provided with a chamfer to prevent the stop portion from interfering with the side wall of the lock hole.  (Chamfer is defined in Wikipedia as the transitional edge between two faces of an object.  The chamfer is between the two side faces of 170.   It is capable of performing the intended use of preventing the stop portion from interfering with the side wall of the lock hole.)

    PNG
    media_image3.png
    413
    489
    media_image3.png
    Greyscale

Annotated excerpts Figs 4,6-Ecklund
Regarding claim 16, Eklund teaches the lockset according to claim 1, characterized in that when the handle (168) is parallel to the hook head (tip of 170 away from 176 in Fig 8; Fig 3), the handle is opposite to the hook head in an extension direction (Fig 4).
Regarding claim 17, Eklund teaches a pallet loading bin comprising: 
a lock hole (unnumbered feature receiving 170; Fig 1);
a lockset (26) corresponding to the lock hole (see Annotated excerpt Fig 1-Ecklund); 
wherein the lockset comprises a lock bar (170), a first end of which being provided with a hook head (tip of 170 away from 176; Fig 8) matched with the lock hole to realize locking (Fig 1; [0031]), the lock bar being provided with a connection portion (unnumbered feature; [0031]), wherein the lock bar is rotatably connected to a body (580) of the pallet loading bin (semi-trailer 10 is a pallet loading bin) through the connection portion ([0026]; Figs 3,4; movement 170 between Fig 4 and Fig 8), and as the lock bar rotates around the connection portion in a plane parallel to an outer surface of the body (Fig 3), the hook head extends into or retracts from the lock hole to realize locking or unlocking of the lockset [0024]; and 
a handle (168) comprising a connection end (right side of 168; Fig 9), wherein the handle is rotatably connected to a second end of the lock bar opposite to the first end through the connection end (Fig 8), and as the handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from an adjacent outer surface of the body (movement of 168 between Fig 4 and Fig 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al., US 20040140676 (hereinafter Eklund).
Regarding claim 6, Eklund teaches the lockset according to claim 1, characterized in that the second end of the lock bar (end of 170 away from hook head) is provided with a U-shaped groove (feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund); an opening of the U-shaped groove faces away (faces downward in Fig 4) from the pallet loading bin (10); the connection end of the handle (right side of 168; Fig 9) is inserted into the U-shaped groove (see Annotated excerpt Figs 4,6,9-Eklund) and connected via a connecting shaft (176) passing through (two side walls of the U-shaped groove 224, 226); and the handle is rotatable around the connecting shaft [0026].

    PNG
    media_image4.png
    453
    746
    media_image4.png
    Greyscale

Annotated excerpts Figs 4,6,9-Eklund
Eklund does not explicitly teach a second end of the lock bar is provided with a U-shaped groove.  Rather, Eklund teaches a U-shaped groove on the connection end of the handle; an opening of the U-shaped groove faces away from the pallet loading bin; the connection end of the lock bar inserted into the U-shaped groove and connected via 
Teaching the U-shaped groove on the handle rather than the lock bar is a simple reversal of parts and would have been obvious to one of ordinary skills in the art as upheld by the court in case law supporting the reversal of parts in re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of Eklund to provide the U-shaped groove on the lock bar and connect the rotatable handle to the side walls of the U-shaped groove via a connecting shaft.
Regarding claim 7, Eklund teaches the lockset according to claim 6, characterized in that one end of the U-shaped groove (feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund) away  from the handle (168) is enclosed (by 194) to increase strength (see Annotated excerpt Figs 4,6,9-Eklund). The connecting flange 194, which joins together the mounting flanges 224 and 226 to provide a strengthened mount for the lock bar, is capable of increasing strength without any modification to the lockset structure.  
Eklund does not explicitly teach one end of the U-shaped groove away from the handle is enclosed.  Rather, Eklund teaches the U-shaped groove away from the lock bar is enclosed.  
Teaching the U-shaped groove away from the lock bar is enclosed rather than away from the handle is a simple reversal of parts and would have been obvious to one of ordinary skills in the art as upheld by the court in case law supporting the reversal of parts in re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of Eklund to provide the U-shaped groove away from the lock bar.
Regarding claim 8, Eklund teaches the lockset according to claim 7, characterized in that one side of the end portion of the connection end (end of 170 away from hook head) facing a bottom wall of the U-shaped groove (feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund) is provided with a first inclined surface (unnumbered feature denoted by dotted line angled surface of 170 drawn between features 176 and 195; Fig 4) to prevent the connection end from interfering with the bottom wall of the U-shaped groove when the handle is rotated.  The angled surface of 170 drawn between features 176 and 195 in Fig 4 is capable of preventing the connection end from interfering with the bottom wall of the U-shaped groove when the handle is rotated without any modification to the lockset structure.
Eklund does not explicitly teach the connection end of the handle facing a bottom wall of the U-shaped groove is provided with a first inclined surface to prevent the connection end from interfering with the bottom wall of the U-shaped groove when the handle is rotated.  Rather, Eklund teaches the connection end of the lock bar facing a bottom wall of the U-shaped groove is provided with a first inclined surface to prevent the connection end from interfering with the bottom wall of the U-shaped groove when the handle is rotated.  
Teaching the connection end of the lock bar facing the bottom wall of the U-shaped groove of the handle rather than the connection end of the handle facing the bottom wall of the U-shaped grove of the lock bar is a simple reversal of parts and would have been obvious to one of ordinary skills in the art as upheld by the court in case law supporting the reversal of parts in re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of Eklund to provide the U-shaped groove on the handle.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al., US 20040140676 (hereinafter Eklund) as applied to claim 6 above, and further in view of Liang, US 20160319577.
Regarding claim 9, Eklund teaches the lockset according to claim 6, characterized by further comprising a spring (197) having a first force bearing end (end mounted on 195) and a second force bearing end (end mounted on unnumbered feature on 170) , wherein the spring is sleeved on shaft (195); the first force bearing end abuts against a bottom wall of the U-shaped groove (feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund), and the second force bearing end abuts against the handle (168) so that the handle abuts against the body (via 166, 162) under an elastic force of the spring (Fig 4)
Eklund does not teach a torsion spring sleeved on the connecting shaft.  
Liang teaches biasing member (60) may alternatively be a compression spring, a tension spring, a leaf spring, or a torsion spring, etc; which is mounted on post (52); such that Liang teaches a torsion spring sleeved on a connecting shaft [0158-0159].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eklund’s spring to be a torsion spring like Liang’s mounted on the connecting shaft.  Doing so would replace one known biasing member alternative with another resulting in reliable biased latch operations.  
Regarding claim 10, Eklund teaches the lockset according to claim 9, characterized in that the connection end of the handle (Eklund, right side of 168; Fig 9) is provided with a groove (Eklund, feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund); the connecting shaft (Eklund, 176) penetrates through the groove (Eklund, see Annotated excerpt Figs 4,6,9-Eklund); and the torsion spring is arranged in the groove (Eklund, spring 197 mounted on connecting shaft 176 mounted in groove).
Regarding claim 11, Eklund teaches the lockset according to claim 9, characterized in that the handle (Eklund, 168) is provided with a limiting groove (Eklund, feature formed by 226, 194, 224; see Annotated excerpt Figs 4,6,9-Eklund) in a position corresponding to the second force bearing end (end mounted on unnumbered feature on 170) of the torsion spring (Eklund 197) so as to limit the torsion spring.  The groove is capable of limiting the torsion spring without any modification to the structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambert, US 6168214 B1, teaches a latch assembly with a lock bar with U-shaped groove and handle.  
Tsao, US 20070037451 A1, teaches a fastening device for use in a casing assembly with hook lock bar rotatably coupled to handle.  
Tweedt, US 20030227180 A1, teaches a dual function latch that can be opened using either an axial force or a rotational force.
Kellerer, US 7311220 B2, teaches a collapsible container comprising a container base and four collapsible walls.  
Smith et al., US 3642314 A, teaches a gravity actuated lock with hook lock bar and parallel handle. 
Taylor, US 3593547 A, teaches a tamper resistant locking latch with hook lock bar with U-shaped groove.
Zinn, US 8465066 B2, teaches a swivel bearing for a pressing mechanism of a closing device with hook lock bar.
Hardee, US 5782507 A, teaches a gate latch with latching means which operate parallel to surface of body. 
Bisbing, US 4230351 A, teaches a link and lever operated toggle latch mechanism with hook lock bar rotatably coupled to handle. 
Smith, US 8960733 B1, teaches a latch device for screen with a hook lock bar.
Rosehitz et al., US 3622189 A, teaches a roll up truck door lock and latch with hook lock bar rotatably coupled to handle.
Lickteig, US 2789851 A, teaches a window latch with hook lock bar rotatably coupled to handle.
Bitner, US 0539030 A, teaches a sash lock with hook lock bar rotatably coupled to handle.
Barry, US 3446524 A, teaches a link and lever operated toggle latch mechanism with lock bar and handle with U-shaped grooves.
Choi, KR 20100004574 A, teaches an end wall gravity locking apparatus of flat rack container with hook lock bar.
KR 100433289 B1 teaches a pallet for loading goods with panel mounted lockset.  
Brownlie, CN 112482908 A, teaches an attached rotary petal breech lock with hook lock bar rotatably coupled to handle.
Spaegele, DE 4307860 A1, teaches a locking device for platform gates with handle with U-shaped groove rotatably connected to lockbar.
Morgan, WO 0236910 A1, teaches a pivoting latch handle allowing compression of a seal between panel and frame with a hook lock bar with chamfer.
Sharkey et al., US 20150021317 A1, teaches a latch and a collapsible container comprising the same with side mounted latches. 
Elstone et al., US 20060226143 A1, teaches a collapsible container system with side mounted latches. 
Straub, DE 102004004960 A1, teaches a container for transporting and/or storing good with support structure.
KR 200341867 Y1 teaches a frame connector for a pallet. 
Song, CN 107687296 A, teaches a lockset comprising a pallet tray box with side mounted latches.
KR 20120000525 U teaches an assembly type cargo box with side mounted latches.
Pollock, CA 2978912 A1, teaches a panel lock construct with hook lock bar.  
DE 3005403 A teaches a securing catch for lorry flap with profiled claw and shallow grip.
Ni, WO 2013107183 A1, teaches a lockset for use in removable type pallet boxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675